Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 62, 69-78, and 80 in the reply filed on 2/16/2022 is acknowledged.  Non-elected Claims 63-68 and 79 are withdrawn from consideration.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62, 69-75, and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havela (U.S. Patent No. 7444265).
Regarding Claim 62, Havela teaches a monitoring system for monitoring a machine (Abstract; Fig. 4; column 7 lines 40-67), the monitoring system including: a) at 
Regarding Claim 69, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system: a) uses signals from one or more sensors during a first time period to establish reference behavior for the machine 
Regarding Claim 70, Havela teaches everything that is claimed above regarding Claim 69.  Havela further teaches wherein the system: a) uses signals from one or more sensors to generate reference data indicative of the reference behavior (column 2, lines 36-41), the reference data being indicative of at least one of: i) signals from the one or more sensors; ii) parameters derived from signals from the one or more sensors; iii) patterns derived from signals from the one or more sensors; iv) reference thresholds derived from the signals from the one or more sensors; and, v) reference ranges derived from the signals from the one or more sensors (column 2, lines 36-41, the reference data is indicative of signals from the one or more sensors); and, b) determines operational data using signals from the one or more sensors (column 2, lines 49-54), the operational data being based on at least one of: i) signals from the one or more sensors; ii) parameters derived from signals from the one or more sensors; and, iii) patterns derived from signals from the one or more sensors; and, c) determines a machine status at least in part based on the reference data and signals from the one or more sensors by comparing the operational data to the reference data (column 2, lines 49-54, the operational data is based on signals from the one or more sensors, see also column 1, lines 27-35).  
Regarding Claim 71, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system assesses the machine status at least in part using machine learning techniques (column 6, lines 29-38).  

Regarding Claim 73, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system analyses signals from the one or more sensors with respect to reference behavior determined during corresponding time intervals during which the machine is expected to exhibit similar behavior (column 2, lines 41-54, reference values are stored for a particular loading of machine to compare to operational values corresponding to same loading of machine).  
Regarding Claim 74, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system: a) monitors changes in machine status over time; and, b) at least one of: i) stores an indication of changes in machine status as part of machine status data associated with respective machine; ii) cause a status indication indicative of the change in machine status to be displayed (Abstract, status is determined based on measured parameters during operation of machine over 
Regarding Claim 75, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches wherein the system: a) uses signals from one or more sensors during a calibration time period when the monitoring device is attached to a calibration machine to establish calibration data; and uses the calibration data to interpret signals from the sensors when the monitoring device is attached to the machine (column 5, lines 7-14, calibration and re-calibration phase determines thresholds that are applied to sensor data); and, b) analyses signals from the vibration and movement sensors; and uses signals from the movement sensor to dynamically calibrate the vibration sensor (column 5, lines 7-14, calibration and re-calibration phase determines thresholds that are applied to vibration sensor data; a vibration sensor is a movement sensor).  
Regarding Claim 80, Havela teaches a method for monitoring a machine (Abstract; Fig. 4; column 7 lines 40-67), the method including: a) receiving sensor data from a monitoring device attached to the machine (Fig. 4, PC-based data acquisition unit 12 is physically attached to sensors 13, which are physically attached to and acquire vibration signals from the machine), the sensor data being generated at least in part based on signals from a plurality of sensors (sensors 13), the plurality of sensors including a vibration sensor that senses vibration of the machine transmitted to the monitoring device via a coupling (column 7, lines 40-67); b) analysing the sensor data to determine a machine status (Abstract); and, c) at least one of: i) store an indication of the machine status; and,Application No. 16/494,9247 Docket No.: 065835.00008 Reply to Office Action of November 16, 2021ii) cause an indication of a machine status to be displayed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of Dooley (U.S. Pub. No 2008/0071430) in further view of Snell (U.S. Pub. No. 2005/0273822).
Regarding Claim 76, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches analyzing signals from a sensor to make a determination, and selectively generating an alert depending on results of the determination (see Havela, column 6, lines 29-44, various thresholds, which determine what machine behaviors can trigger a warning, are applied to sensor data during operation).
Havela does not specifically teach wherein the system: a) determines a monitoring device integrity by at least one of: i) analysing signals from a humidity sensor to determine changes in humidity within the housing: and using changes in humidity to determine at least one of: (1) if the housing has been breached; and, (2) if a housing 
Havela and Dooley do not specifically teach ii) analysing signals from a light sensor to determine changes in light levels within the housing; and, using changes in light levels to determine at least one of: (1) if the housing has been breached; and, (2) if a housing seal has failed.  However, Snell teaches in paragraph [0160] determining that a case has been breached based on a light sensor.  It would have been obvious to one skilled at the art at the time of the invention to include a light sensor as taught in Snell in the system of Havela and Dooley, in order to prevent unauthorized security breaches of electronics in a case (see Snell, paragraph [0160]).

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of Carbonell Duque (U.S. Pub. No. 2012/0254032), Sinclair (U.S. Pub. No. 2006/0139312), and Nishida (U.S. Pub. No. 2008/0058104).
Regarding Claim 77, Havela teaches everything that is claimed above regarding Claim 62.  Havela further teaches a monitoring device (data acquisition unit 12).  Havela does not specifically teach wherein the system determines if the monitoring device has been moved by: Application No. 16/494,9246 Docket No.: 065835.00008 Reply to Office Action of November 16, 2021a) analysing signals from a movement sensor to determine at least one of: i) movement; and, ii) a change in orientation.  However, Carbonell Duque teaches in paragraph [0029] a movement sensor that detects changes in an orientation 
Havela and Carbonell Duque do not specifically teach b) analysing signals from a microphone to determine a change in noise levels.  However, Sinclair teaches in paragraphs [0076] and [0078] detecting changes in immediate surroundings based on a microphone that measures ambient noise levels.  It would have been obvious to one skilled in the art at the time of the invention to include a microphone as taught in Sinclair in the system of Havela and Carbonell Duque, in order to detect a change in the surroundings of the device as taught in Sinclair.
Havela, Carbonell Duque, and Sinclair do not specifically teach c) determine a wireless network signal strength to determine a change in position of the transmitter relative to a receiver.  However, Nishida teaches this in paragraph [0053].  It would have been obvious to one skilled in the art at the time of the invention to include movement detection as taught in Nishida in the system of Havela, Carbonell Duque, and Sinclair, because spatial movement of a wireless terminal can be detected using such wireless network technology (see Nishida, paragraph [0007]).

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Havela in view of Kim (U.S. Pub. No. 2019/0242744).
Regarding Claim 78, Havela teaches everything that is claimed above regarding Claim 62.  Havela does not specifically teach wherein the system includes at least one 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863   

/NATALIE HULS/Primary Examiner, Art Unit 2863